Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 1, 2020

                                       No. 04-19-00723-CV

                          IN THE INTEREST OF W.A.F., A CHILD

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-15404
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER

        On February 10, 2020, we issued an order setting a deadline for filing the reporter’s
record. We stated in our order that appellant’s brief would be due no later than thirty days after
the reporter’s record was filed, unless appellant filed a motion for extension of time to file her
brief. Because the reporter’s record was filed on March 27, 2020, appellant’s brief was due on or
before Monday, April 27, 2020. Neither the brief nor a motion for extension of time has been
filed.

         We, therefore, ORDER appellant to file, on or before May 15, 2020, her appellant’s
brief and a written response reasonably explaining (1) her failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court